Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-37 rejected under 35 U.S.C. 101 because for example claim 21 recites steps of : determining, in relation to a creator device associated with a video room, a first social networking connection with a first participant device participating in the video room and a second social networking connection with a second participant device participating in the video room;
 providing, for display on the first participant device, a first video room stream comprising a first subset of live video streams from participant devices participating in the video room according to the first social networking connection; and
 providing, for display on the second participant device, a second video room stream comprising a second subset of live video streams from the participant devices participating in the video room according to the second social networking connection.
	These steps cover the performance of the limitations in mind without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couchot et al. (WO 2018/175989A1, hereinafter Couchot) in view of Dunn et al. (US 2013/0263021A1, hereinafter Dunn).
Regarding claim 21, Couchot discloses:  determining, in relation to a creator device (for e.g., moderator paragraph: 0073) associated with a video room, a first social networking connection with a first participant device participating in the video room and a second social networking connection with a second participant device participating in the video room; providing, for display on the first participant device, a first video room stream comprising a first subset of live video streams (paragraph: 0075: discloses subset of video depending upon display capability and processing power) from participant devices participating in the video room according to the first social networking connection; and providing, for display on the second participant device, a second video room stream comprising a second subset of live video streams (paragraph: 0075: discloses subset of video depending upon display capability and processing power) from the participant devices participating in the video room according to the second social networking connection (paragraphs: 0073-0074).
Regarding claim 28, Couchot discloses:  A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: determine, in relation to a creator device (for e.g., moderator paragraph: 0073) associated with a video room, a first social networking connection with a first participant device participating in the video room and a second social networking connection with a second participant device participating in the video room; provide, for display on the first participant device, a first video room stream comprising a first subset of live video streams (paragraph: 0075: discloses subset of video depending upon display capability and processing power) from participant devices participating in the video room according to the first social networking connection; and provide, for display on the second participant device, a second video room stream comprising a second subset of live video streams (paragraph: 0075: discloses subset of video depending upon display capability and processing power) from the participant devices participating in the video room according to the second social networking connection. (paragraphs: 0073-0074).
Regarding claim 35, Couchot discloses: A system comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor (paragraph: 0034l fig. 3B), cause the system to: determine, in relation to a creator device (for e.g., moderator paragraph: 0073) associated with a video room, a first social networking connection with a first participant device participating in the video room and a second social networking connection with a second participant device participating in the video room; provide, for display on the first participant device, a first video room stream comprising a first subset of live video streams (paragraph: 0075: discloses subset of video depending upon display capability and processing power)  from participant devices participating in the video room according to the first social networking connection; and provide, for display on the second participant device, a second video room stream comprising a second subset of live video streams (paragraph: 0075: discloses subset of video depending upon display capability and processing power)  from the participant devices participating in the video room according to the second social networking connection  (paragraphs: 0073-0074).
 Couchot  differs from the claimed invention in that he does not specifically disclose underlined claim limitations as shown above such as:  a first social networking connection with a first participant device  and second social networking connection with a second participant device.
However, Dunn discloses:  a first social networking connection with a first participant device  and second social networking connection with a second participant device (abstract; paragraphs: 0016-0017; 0037-0038; 0041).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Couchot’s system to provide for the following: a first social networking connection with a first participant device  and second social networking connection with a second participant device.

Claims 28-34, 36-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8. 	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,035. Although the claims at issue are not identical, they are not patentably distinct from each other because for example claim independent claim 21 of the current application is an obvious variation of independent claim 1 combined with dependent claim 6.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US PAT: 9,001,178 (Leske et al. ) discloses multimedia conference broadcast system which teaches: Col.6,lines 6-26: (26) In one example, the broadcast server may encode different versions of the composite multimedia stream based on the bandwidth/system capabilities of the devices of the viewers of the composite multimedia stream. The broadcast server may utilize a classification system to classify the devices of the viewers based on the bandwidth available to the devices and/or one or more attributes of the devices, such as the processing resources of the devices, the screen sizes of the devices, or generally any attributes of the devices that may impact receiving a broadcast of a multimedia conference. Upon classifying the devices of the viewers, the broadcast server may use different encoding parameters to encode a different version of the composite multimedia stream for each of the classifications of viewers, such as through the use of a scalable video codec. For example, the composite multimedia stream may be encoded with a low resolution and/or a low frame rate for devices classified as having a small amount of available bandwidth, while the composite multimedia stream may be encoded with a high resolution and/or a high frame rate for devices classified as having a large amount of available bandwidth.
Col.6,lines 27-40: (27) Alternatively, or in addition, the broadcast server may encode different versions of the composite multimedia stream having different layouts based on the display capabilities of the devices of the viewers. For example, a version of the composite multimedia stream having a layout that only includes a video stream corresponding to one of the participants in the multimedia conference, such as a communicating participant, may be encoded for devices with smaller displays, such as phones or smartphones. Alternatively, or in addition, a version of the composite multimedia stream having a layout that includes video streams corresponding to each of the participants in the multimedia conference may be encoded for devices with larger displays, such as desktop computers.
--(US 2018/0152486A1) to Singh discloses Method For Joining And Initiating Virtual Communication Sessions In Social Network, Involves Receiving Request From First Communication Device, And Switching Communication Session At Second Communication Device From Inactive Mode which teaches: NOVELTY - The method involves receiving a signal indicating that a user (20) is available to participate in a communication session (34) that enables communication between different communication devices at a first communication device. The communication session is initiated in an inactive mode of operation at the first communication device. A request is received from a second communication device to participate in the communication session at the first communication device. The communication session at the first communication device is switched from the inactive mode of operation to an active mode. Backstage 
	--(US PAT: 8,693,648) to Drugge et al. discloses providing backstage for online video communication broadcasts which teaches: (34) The social network server 101a includes a video communication broadcast stage manager unit 103a, to which user devices 115a through 115n are coupled via the network 105. In particular, user device 115a is coupled, via line 108, to the network 105. The user 125a interacts with the user device 115a to initiate a video communication, for example, a video conference or a video "chat," with others with whom the user 125a shares an affinity. Persons of ordinary skill in the art should recognize that the video communication broadcast stage manager unit may be stored in any combination, in the social network server 101a (illustrated by 103a), or in a user device 115a (illustrated by 103b), or in both, as illustrated in FIG. 1, or in only one of the devices or servers illustrated.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651